DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27-Jul-2022 has been entered. 
Claim Rejections - 35 USC § 112
Regarding independent claim 28, the phrase “one or more sensor devices, respectively having one or more sensors or evaluation elements and a sensor target . . . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the phrase “includes a first sensor device component and a second sensor device component” is indefinite because it is unclear which element “includes” the first sensor device component and the second sensor device component.  For instance, this phrase can be interpreted as “wherein at least one of the one or more sensors or evaluation elements . . . includes a first sensor device component and a second sensor device component” or alternatively interpreted as “one or more sensor devices . . . includes a first sensor device component and a second sensor device component.”  
Regarding claim 28, the phrase “movement of the brake pedal is mechanically transmitted to the electronic control unit via a sensor actuating device” is indefinite because it is unclear whether the “sensor actuating device” is the same as, distinct from, or a part of the previously recited “first sensor device component and a second sensor device component, wherein the first sensor device component is disposed outside the electronic control unit and is mechanically . . . coupled with the second sensor device component, which is disposed in the electronic control unit.”  
Regarding claim 28, the phrases “pinions,” “first and second gear racks” and “at least one shaft” are indefinite because it is unclear whether these are the same as or different than the previously recited “sensor actuating device.” 
Regarding claim 28, the phrases “pinions,” “first and second gear racks” and “at least one shaft” are indefinite because it is unclear whether these are the same as, distinct from, or a part of the previously recited first sensor device component and second sensor device component “wherein the first sensor device component is disposed outside the electronic control unit and is mechanically . . . coupled with the second sensor device component, which is disposed in the electronic control unit.”
Regarding claim 28, the phrase “sensor actuating device” is indefinite because it is unclear whether this is the same as, distinct from, or a part of the previously recited first sensor device component and second sensor device component “wherein the first sensor device component is disposed outside the electronic control unit and is mechanically . . . coupled with the second sensor device component, which is disposed in the electronic control unit.”
Regarding claim 28, the phrase “at least one sensor target is actuated via pinions” is indefinite because it is unclear whether this is the same as or distinct from the previously recited “one or more sensor devices, respectively having . . . a sensor target.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-30 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Leiber (DE 10 2011 017 436) (machine translation attached) in view of Mock et al. (US 2006/0208726).
Regarding independent claim 28, Leiber discloses an actuating apparatus for a motor vehicle brake (see FIGS. 1, 2a), comprising the following components: an actuating device (1), 5a pressure supply device (7, 10), driven by an electric motor drive (6, 7), a piston-cylinder unit (13, 18, 19), comprising a main cylinder (13), that can be actuated using the actuating device (see machine translation, ¶ 0020), that is connected hydraulically with a hydraulic fluid reservoir (13a), and that forms at least two pressure chambers that are connected with hydraulic brake circuits (27, 28) (see FIG. 1), a valve assembly (HCU) including valves arranged to adjust brake pressures in a wheel-specific manner and 10to disconnect or connect the wheel brakes from or to the pressure supply device and the piston- cylinder unit (see e.g. machine translation, ¶ 0022), an electronic control unit (31, ECU), and one or more sensor devices (S2, S4), respectively having one or more sensors or evaluation elements (see ¶ 0029, “two rotation angle Hall sensors”) and a sensor target (see ¶ 0029, “target”), configured to sense a movement of one or more components of the actuating apparatus (1) (see FIG. 1, ¶ 0029), wherein at least one of the 15one or more sensors or evaluation elements of the sensor device (S2, S4) is arranged in the electronic control unit (31, ECU), on a system printed circuit board of the electronic control unit (see e.g. ¶ 0009; FIG. 2a), or includes a first sensor device component (15, 16) and a second sensor device component (S2, S4), wherein the first sensor device component is disposed outside the electronic control unit (see FIG. 1) and is mechanically and/or magnetically coupled with the second sensor device component, which is disposed in the electronic control unit (see FIGS. 1, 2a), and wherein one or more components of the actuating apparatus is the brake pedal (1), which is connected to the piston of the piston-cylinder unit (see FIG. 1), 20the brake pedal having a pedal plate (A) (see Annotated FIG. 1, below) and the piston having a piston plate (B) (see Annotated FIG. 1, below) substantially parallel to the pedal plate (see FIG. 1), wherein movement of the brake pedal is transmitted to the electronic control unit (see FIGS. 1, 2a) via a sensor actuating device (15, 16, S2, S4) (see also ¶ 0029), wherein at least one sensor target is actuated via pinions (see ¶ 0029, “actuating elements 15, 16 . . . act via toothed racks on a gear with a target, so that the two rotation angle Hall sensors S2 and S4 supply the pedal travel signal”), wherein the sensor actuating device includes first and second gear racks (see ¶ 0029, “actuating elements 15, 16 . . . act via toothed racks) coupled, respectively, to the brake pedal via the pedal plate and to the piston via the piston plate at a first end of each of the first and second gear racks (see FIG. 1) and coupled to respective ones of the pinions (see ¶ 0029, “actuating elements 15, 16 . . . act via toothed racks on a gear with a target, which are arranged to convert translational motion of the first and second gear racks to rotational motion (see ¶ 0029, “actuating elements 15, 16 . . . act via toothed racks on a gear with a target). 


    PNG
    media_image1.png
    473
    746
    media_image1.png
    Greyscale
 
Leiber does not disclose that at least one shaft carrying the at least one sensor target and wherein the at least one shaft is disposed in a direction perpendicular to a longitudinal direction of the first and second gear racks.
Mock teaches a sensor device (see Abstract, FIG. 1) comprising a sensor actuating device (110a) and pinions (110b) which are configured to produce a rotational motion of at least one shaft (see FIG. 1, shaft located between gear (110b) and target (104b)) carrying at least one sensor target (104b) (see FIG. 1).  
It would have been obvious to configure the sensor device of Mock to have a shaft to provide means for rotatably guiding the pinion gear and sensor target and/or to provide a proper distancing of the sensor target from the sensor. 
Regarding claim 29, Leiber does not disclose that the target is realised as a N/S permanent magnet.
Mock teaches a travel sensor comprising a target (104b) (see FIG. 1), wherein the target is realised as a N/S permanent magnet (see FIG. 1, ¶ 0030).  
It would have been obvious to configure the target of Leiber as a N/S permanent magnet to provide a functioning Hall effect sensor using a known construction (see e.g. Leiber, machine translation, ¶ 0029, “Hall sensors S2 and S4”) (see Mock ¶ 0028, “Hall Effect devices”).  
Regarding claim 30, Leiber discloses that the at least one sensor target comprises two sensor targets (S1, S2) (see FIG. 1).  Mock teaches that the at least one shaft and the at least one sensor target comprise two shafts fixed together with two sensor targets (see FIG. 1).  
Regarding claim 33, Mock teaches that the at least one shaft is an elastic shaft (see e.g. FIG. 1; note: all materials have an elastic limit).  
Regarding claim 34, Leiber discloses that at least a first housing unit (5, 13) and a second housing unit (HCU), wherein the first housing unit accommodates all pistons3Application No. 16/849,092Docket No.: 688826-128U1 of the piston-cylinder unit and the pressure supply unit (see FIG. 1), and wherein the second housing unit accommodates the valve assembly (see FIG. 1, ¶ 0022).  
Regarding claim 35, Leiber discloses that the control unit (ECU) is arranged in a third housing unit that is mounted directly on the second housing unit (HCU) and is connected with the second housing unit (see FIG. 1).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Leiber (DE 10 2011 017 436) (machine translation attached) in view of Mock et al. (US 2006/0208726) and further in view of Masham et al. (US 2009/0128135).
Regarding claim 31, Leiber does not disclose that a distance of a sensor target from a respective sensor is less than 5 mm.  
Masham teaches a Hall-effect sensor (see ¶ 0032) wherein a distance of a sensor target from a respective sensor is less than 5 mm (see ¶ 0032).  
It would have been obvious to configure the sensor target of Leiber to be less than 5 mm from the sensor device to construct the Hall effect sensor using known dimensions that are known to be suitable for use in Hall effect sensors.  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Leiber (DE 10 2011 017 436) (machine translation attached) in view of Mock et al. (US 2006/0208726) and further in view of Murata et al. (US 5,107,388).
Regarding claim 32, Leiber teaches that at least one of the one or more sensor or evaluation elements is a Hall element (see ¶ 0029).  Leiber does not disclose external and protective circuitry of the Hall element is arranged on the system printed circuit board.   
Murata teaches a Hall-effect sensor (11) (see Abstract, FIG. 2), wherein external and protective circuitry (12) of the Hall element is arranged on the system printed circuit board (13).  
It would have been obvious to combine the external and protective circuitry on the system printed circuit board to reduce the size of the sensor package and to increase the reliability of the electrical connections (see col. 1, lines 36-53).  
Claims 28-30 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Leiber (DE 10 2011 017 436) (machine translation attached) in view of Mock et al. (US 2006/0208726), and further in view of Jurgens (US 2016/0016567).
Regarding independent claim 28, Leiber discloses an actuating apparatus for a motor vehicle brake (see FIGS. 1, 2a), comprising the following components: an actuating device (1), 5a pressure supply device (7, 10), driven by an electric motor drive (6, 7), a piston-cylinder unit (13, 18, 19), comprising a main cylinder (13), that can be actuated using the actuating device (see machine translation, ¶ 0020), that is connected hydraulically with a hydraulic fluid reservoir (13a), and that forms at least two pressure chambers that are connected with hydraulic brake circuits (27, 28) (see FIG. 1), a valve assembly (HCU) including valves arranged to adjust brake pressures in a wheel-specific manner and 10to disconnect or connect the wheel brakes from or to the pressure supply device and the piston- cylinder unit (see e.g. machine translation, ¶ 0022), an electronic control unit (31, ECU), and one or more sensor devices (S2, S4), respectively having one or more sensors or evaluation elements (see ¶ 0029, “two rotation angle Hall sensors”) and a sensor target (see ¶ 0029, “target”), configured to sense a movement of one or more components of the actuating apparatus (1) (see FIG. 1, ¶ 0029), and wherein one or more components of the actuating apparatus is the brake pedal (1), which is connected to the piston of the piston-cylinder unit (see FIG. 1), 20the brake pedal having a pedal plate (A) (see Annotated FIG. 1, below) and the piston having a piston plate (B) (see Annotated FIG. 1, below) substantially parallel to the pedal plate (see FIG. 1), wherein movement of the brake pedal is transmitted to the electronic control unit (see FIGS. 1, 2a) via a sensor actuating device (15, 16, S2, S4) (see also ¶ 0029), wherein at least one sensor target is actuated via pinions (see ¶ 0029, “actuating elements 15, 16 . . . act via toothed racks on a gear with a target, so that the two rotation angle Hall sensors S2 and S4 supply the pedal travel signal”), wherein the sensor actuating device includes first and second gear racks (see ¶ 0029, “actuating elements 15, 16 . . . act via toothed racks) coupled, respectively, to the brake pedal via the pedal plate and to the piston via the piston plate at a first end of each of the first and second gear racks (see FIG. 1) and coupled to respective ones of the pinions (see ¶ 0029, “actuating elements 15, 16 . . . act via toothed racks on a gear with a target, which are arranged to convert translational motion of the first and second gear racks to rotational motion (see ¶ 0029, “actuating elements 15, 16 . . . act via toothed racks on a gear with a target). 


    PNG
    media_image1.png
    473
    746
    media_image1.png
    Greyscale
 
Leiber does not disclose that at least one shaft carrying the at least one sensor target and wherein the at least one shaft is disposed in a direction perpendicular to a longitudinal direction of the first and second gear racks.
Mock teaches a sensor device (see Abstract, FIG. 1) comprising a sensor actuating device (110a) and pinions (110b) which are configured to produce a rotational motion of at least one shaft (see FIG. 1, shaft located between gear (110b) and target (104b)) carrying at least one sensor target (104b) (see FIG. 1).  
It would have been obvious to configure the sensor device of Mock to have a shaft to provide means for rotatably guiding the pinion gear and sensor target and/or to provide a proper distancing of the sensor target from the sensor. 
As noted above in the prior rejection of claim 28, the sensor module (31) is interpreted as being a part of the electronic control unit.  However, to any extent that the sensor module (31) is not considered to be a part of the ECU, the following alternative rejection applies.  Leiber does not disclose that that the at least one of the 15one or more sensors or evaluation elements of the sensor device is arranged in a single housing of the electronic control unit, on a system printed circuit board of the electronic control unit, or includes a first sensor device component and a second sensor device component, wherein the first sensor device component is disposed outside the electronic control unit and is mechanically and/or magnetically coupled with the second sensor device component, which is disposed in the electronic control unit.
Jurgens teaches an actuating apparatus for a motor vehicle brake (see Abstract, FIGS. 1-4) comprising at least one of the 15one or more sensors or evaluation elements (8) of the sensor device is arranged in a single housing (1) of the electronic control unit, on a system printed circuit board (6) of the electronic control unit (see FIGS. 1, 2), or includes a first sensor device component (see FIG. 1, rod connected to (17)) and a second sensor device component (8, 17), wherein the first sensor device component is disposed outside the electronic control unit (see FIG. 1) and is mechanically and/or magnetically coupled with the second sensor device component, which is disposed in the electronic control unit (see FIGS. 1, 2).
It would have been obvious to place the printed circuit board of Leiber within a single housing of the ECU to reduce the number of parts and to simplify manufacturing and assembly.  
Regarding claim 29, Leiber does not disclose that the target is realised as a N/S permanent magnet.
Mock teaches a travel sensor comprising a target (104b) (see FIG. 1), wherein the target is realised as a N/S permanent magnet (see FIG. 1, ¶ 0030).  
It would have been obvious to configure the target of Leiber as a N/S permanent magnet to provide a functioning Hall effect sensor using a known construction (see e.g. Leiber, machine translation, ¶ 0029, “Hall sensors S2 and S4”) (see Mock ¶ 0028, “Hall Effect devices”).  
Regarding claim 30, Leiber discloses that the at least one sensor target comprises two sensor targets (S1, S2) (see FIG. 1).  Mock teaches that the at least one shaft and the at least one sensor target comprise two shafts fixed together with two sensor targets (see FIG. 1).  
Regarding claim 33, Mock teaches that the at least one shaft is an elastic shaft (see e.g. FIG. 1; note: all materials have an elastic limit).  
Regarding claim 34, Leiber discloses that at least a first housing unit (5, 13) and a second housing unit (HCU), wherein the first housing unit accommodates all pistons3Application No. 16/849,092Docket No.: 688826-128U1 of the piston-cylinder unit and the pressure supply unit (see FIG. 1), and wherein the second housing unit accommodates the valve assembly (see FIG. 1, ¶ 0022).  
Regarding claim 35, Leiber discloses that the control unit (ECU) is arranged in a third housing unit that is mounted directly on the second housing unit (HCU) and is connected with the second housing unit (see FIG. 1).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Leiber (DE 10 2011 017 436) (machine translation attached) in view of Mock et al. (US 2006/0208726) and Jurgens (US 2016/0016567), as applied to claim 28, above, and further in view of Masham et al. (US 2009/0128135).
Regarding claim 31, Leiber does not disclose that a distance of a sensor target from a respective sensor is less than 5 mm.  
Masham teaches a Hall-effect sensor (see ¶ 0032) wherein a distance of a sensor target from a respective sensor is less than 5 mm (see ¶ 0032).  
It would have been obvious to configure the sensor target of Leiber to be less than 5 mm from the sensor device to construct the Hall effect sensor using known dimensions that are known to be suitable for use in Hall effect sensors.  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Leiber (DE 10 2011 017 436) (machine translation attached) in view of Mock et al. (US 2006/0208726) and Jurgens (US 2016/0016567), as applied to claim 28, above, and further in view of Murata et al. (US 5,107,388).
Regarding claim 32, Leiber teaches that at least one of the one or more sensor or evaluation elements is a Hall element (see ¶ 0029).  Leiber does not disclose external and protective circuitry of the Hall element is arranged on the system printed circuit board.   
Murata teaches a Hall-effect sensor (11) (see Abstract, FIG. 2), wherein external and protective circuitry (12) of the Hall element is arranged on the system printed circuit board (13).  
It would have been obvious to combine the external and protective circuitry on the system printed circuit board to reduce the size of the sensor package and to increase the reliability of the electrical connections (see col. 1, lines 36-53).  
Response to Arguments
Applicant's arguments filed 27-Jul-2022 have been fully considered but they are not persuasive.
Regarding independent claim 28, Applicant argues that “Leiber fails to disclose or suggest the first alternative, namely, ‘wherein at least one of the one or more sensors or evaluation elements of the sensor device is arranged in the electronic control unit, on a system printed circuit board” and that “[t]his is apparent form the fact that in Leiber, the sensors are enclosed in a sensor module 31, which is connected via a plug 30 to an electronic control unit (ECU).” (See Amendment, page 6).  Leiber, however, discloses “direct contact between the sensor module and the ECU” (see machine translation, ¶ 0029; see also FIG. 2a) and that the sensor module is directly electrically connected via plug (30) (see machine translation, ¶ 0026; FIG. 2a).  Thus, Leiber discloses that the sensor module (31) is both physically and electrically connected with the ECU, and is therefore considered to be a part of the ECU.    There is no requirement in the claims nor the specification that the ECU be formed from a single housing.  Figure 2 of the present application even shows two separate components that constitute an ECU.    In view of the above, the sensor module (31) is considered to be a part of the electronic control unit.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

August 4, 2022